       Case 1:20-cv-00026-SPB Document 9 Filed 07/07/20 Page 1 of 4




IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ASHOL AKOL,                                     )
                                                )
                       Plaintiff,               )
                                                )
               v.                               )       Case No. 1:20-cv-26-SPB
                                                )
THOMAS CARNEY,                                  )
                                                )
                       Defendant.               )


                                    MEMORANDUM OPINION

        This pro se civil action was initiated by Plaintiff Ashol Akol on January 31, 2020. ECF

No. 1. Appended to Plaintiff’s motion for leave to proceed in forma pauperis was a complaint

directed against Thomas Carney based upon an adverse ruling that the Defendant had issued in

his capacity as a magisterial district judge.

       By Memorandum Opinion and Order issued on June 5, 2020, ECF Nos. [3] and [4], the

undersigned granted Plaintiff leave to proceed in forma pauperis, directed that her complaint be

filed, and dismissed the complaint under 28 U.S.C. §1915(e)(2)(B) for lack of subject matter

jurisdiction and/or for failure to state a claim upon which relief can be granted. In its opinion,

the Court observed that “Plaintiff’s complaint fails even to identify, much less properly state, a

legal theory upon which relief can be granted.” ECF No. 3 at 3. Nevertheless, the Court

construed the complaint liberally and indulged in various assumptions about the types of claims

Plaintiff may be attempting to assert. After identifying numerous deficiencies in the pleading,

the Court gave Plaintiff leave to amend her complaint in a fashion that would comport with the

legal principles outlined by the Court.




                                                    1
       Case 1:20-cv-00026-SPB Document 9 Filed 07/07/20 Page 2 of 4




        Plaintiff did file an amended pleading on June 26, 2020. See ECF No. 8. Therein, she

clarifies that her grievances “stem from a 2018 ruling issued by the Defendant in his capacity as

a magisterial District Judge.” ECF No. 8 at 1. Specifically, Plaintiff avers that the Defendant

“maintained civil proceedings” in her absence, resulting in her “sixth amendment, right of plea

and trial being obstructed.” Id. Plaintiff further alleges that “[t]he defendant accepted money

from a random civilian as a guilty plea.” Id. She has submitted documents, which she claims

“clearly underline [her] location and absence to the defendants [sic] jurisdiction.” Id. She states

that she was “ruled guilty by the defendant in complete innosence,” [sic] and was “judged by the

color of [her] skin[ ] (black) without proof of reasonable doubt.” Id.

       Based upon Plaintiff’s reference to her “Sixth Amendment right of plea and trial” and

also her suggestion that she was subjected to racial discrimination, the Court infers, as it did

before, that Plaintiff is attempting to assert a claim under 42 U.S.C. §1983 for the violation of

one or more federally guaranteed rights. In particular, the Court assumes that Plaintiff may be

alleging violations of, among other things, her due process rights, her right to equal protection

under the law, and her right to confront any accusers in a criminal proceeding.

       Even so, the additional averments proffered by Plaintiff in her amended pleading do not

cure the deficiencies previously identified by the Court. The fact that Plaintiff may have been

convicted of a summary offense or misdemeanor in absentia does not establish, based on the

present averments, that the magisterial district court lacked jurisdiction to render its ruling;

consequently, it remains true that the Defendant is absolutely immune from monetary liability

insofar as Plaintiff’s claims are predicated upon his adverse rulings or other actions undertaken

in a judicial capacity. See Figueroa v. Blackburn, 208 F.3d 435, 440 (3rd Cir. 2000) (noting the

“well-settled principle of law that judges are generally immune from a suit for money damages”)



                                                  2
       Case 1:20-cv-00026-SPB Document 9 Filed 07/07/20 Page 3 of 4




(internal quotations omitted); Van Tassel v. Lawrence Cty. Domestic Relations Section, 659 F.

Supp. 2d 672, 696 (W.D. Pa. 2009) (noting that absolute judicial immunity can be overcome

only where a judge's acts are nonjudicial in nature, or where such actions, while judicial in

nature, are taken in the complete absence of all jurisdiction) (internal quotation marks and

citations omitted), aff'd, 390 F. App'x 201 (3d Cir. 2010); Muhammad v. Cappellini, Civil Action

No. 3:10–CV–2374, 2013 WL 1249029, at *3 (M.D. Pa. Mar. 27, 2013) (judicial acts include

issuing orders, making rulings, and conducting hearings).

        The amended complaint also provides no plausible basis for equitable relief. In her ad

damnum clause, Plaintiff acknowledges that she views the instant litigation “as an opportunity to

defend herself from the defendants [sic] judgment.” ECF No. 8 at 2. But as this Court

previously explained, Plaintiff cannot use these civil proceedings as a mechanism for doing so:

        To the extent she is seeking to overturn some type of criminal conviction through
        a civil rights lawsuit, her claims are potentially barred by Heck v. Humphrey, 512
        U.S. 477 (1994). “Heck holds that, where success in a §1983 action would
        necessarily imply the invalidity of a conviction or sentence, an individual’s suit for
        damages or equitable relief is barred unless he can demonstrate that his conviction
        or sentence has been invalidated.” Donahue v. Acosta, 789 F. App'x 324, 328 (3d
        Cir. 2019) (citing Heck, 512 U.S. at 486-87), cert. dismissed sub nom. Donahue v.
        Scalia, No. 19-7573, 2020 WL 1668625 (U.S. Apr. 6, 2020). Moreover, to the
        extent the Defendant’s ruling gave rise to a state court appeal that is still on-going,
        the doctrine of Younger abstention precludes this Court from interfering in those
        proceedings. See Younger v. Harris, 401 U.S. 37, 46 (1971); Donahue, 789 F.
        App'x at 328. To the extent Plaintiff seeks to overturn a state court conviction that
        is final, her claim for equitable relief is likely barred by the Rooker-Feldman
        doctrine, which deprives lower federal courts of jurisdiction over suits that are
        essentially appeals from state-court judgments. See Rooker v. Fidelity Trust Co.,
        263 U.S. 413 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S.
        462 (1983); Donahue, 789 F. App'x at 328.[ ]

Akol v. Carney, No. 1:20-CV-26-SPB, 2020 WL 3034830, at *3 (W.D. Pa. June 5, 2020)

(footnote omitted). Indeed, the amended complaint suggests that all four Rooker-Feldman

“requirements” apply in this case: “(1) the federal plaintiff lost in state court; (2) the plaintiff

complain[s] of injuries caused by [the] state-court judgments; (3) those judgments were rendered

                                                   3
       Case 1:20-cv-00026-SPB Document 9 Filed 07/07/20 Page 4 of 4




before the federal suit was filed; and (4) the plaintiff is inviting the district court to review and

reject the state judgments.” Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d

159, 166 (3d Cir. 2010) (internal quotation marks and citation omitted) (alterations in the

original).

        In sum, Plaintiff’s amended pleading fails to state a claim upon which relief can be

granted and is therefore subject to dismissal, sua sponte, pursuant to the requirements of 28

U.S.C. §1915(e)(2)(B). Moreover, because the deficiencies in the amended complaint cannot be

remedied, further amendment would be futile. See Grayson v. Mayview State Hosp., 293 F.3d

103, 114 (3d Cir. 2002). Accordingly, the Amended Complaint will be dismissed with prejudice,

and without further leave to amend.

        An appropriate Order follows.




                                                        ______________________________

                                                        SUSAN PARADISE BAXTER
                                                        United States District Judge


cm:     Ashol Akol
        238 West 8th Street, #26
        Erie, PA 16501
        (via U.S. Mail, First Class)




                                                   4
